— Order, Supreme Court, New York County (Diane A. Lebedeff, J.) entered March 4, 1991, which inter alia, requires plaintiff’s counsel to hold the stock certificate representing shares of stock in the cooperative corporation and the proprietary lease in escrow, unanimously modified to delete that portion of the order and to direct counsel to release to plaintiff said documents forthwith, and otherwise affirmed, with costs.
In this action for specific performance, the court granted plaintiff summary judgment acknowledging plaintiff’s rights in certain shares of stock and a proprietary lease but required that said shares and lease be held in escrow by plaintiff’s attorney pending resolution of defendant’s counterclaim. However, defendant did not request or demonstrate the requirements necessary for prejudgment attachment (CPLR 6201; see, Werner v Werner, 101 Misc 2d 414, 419-420). Nor did defendant request or show entitlement to a preliminary injunction (CPLR 6301), especially where, as here, defendant "can obtain adequate compensation by invoking the legal damage remedy” (Poling Transp. Corp. v A & P Tanker Corp., 84 AD2d 796, 797). Concur — Ellerin, J. P., Kupferman, Asch and Kassal, JJ.